

115 S118 RS: Reinforcing American-Made Products Act of 2017
U.S. Senate
2017-01-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 297115th CONGRESS2d SessionS. 118[Report No. 115–203]IN THE SENATE OF THE UNITED STATESJanuary 12, 2017Mr. Lee (for himself, Mrs. Fischer, Mr. King, Mrs. Capito, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationFebruary 5, 2018Reported by Mr. Thune, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo make exclusive the authority of the Federal Government to regulate the labeling of products made
			 in the United States and introduced in interstate or foreign commerce, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Reinforcing American-Made Products Act of 2017. 2.Exclusivity of Federal authority to regulate labeling of products made in the United States and introduced in interstate or foreign commerceSection 320933 of the Violent Crime Control and Law Enforcement Act of 1994 (15 U.S.C. 45a) is amended—
 (1)in the first sentence, by striking To the extent and inserting the following:  (a)In generalTo the extent;
 (2)by adding at the end the following:  (b)Effect on State lawThe provisions of this section shall supersede any provisions of the law of any State relating to the extent to which a product is introduced, delivered for introduction, sold, advertised, or offered for sale in interstate or foreign commerce with a Made in the U.S.A. or Made in America label, or the equivalent thereof, in order to represent that such product was in whole or substantial part of domestic origin.; and
 (3)in the third sentence of subsection (a), as designated by paragraph (1), by striking Nothing in this section and inserting Except as provided in subsection (b), nothing in this section.  1.Short titleThis Act may be cited as the Reinforcing American-Made Products Act of 2017.
		2.Exclusivity of Federal authority to regulate labeling of products made in the United States and
 introduced in interstate or foreign commerceSection 320933 of the Violent Crime Control and Law Enforcement Act of 1994 (15 U.S.C. 45a) is amended—
 (1)in the first sentence, by striking To the extent and inserting the following:  (a)In generalTo the extent;
 (2)by adding at the end the following:  (b)Effect on State law (1)In generalExcept as provided in paragraph (2), the provisions of this section shall supersede any provisions of the law of any State expressly relating to the extent to which a product is introduced, delivered for introduction, sold, advertised, or offered for sale in interstate or foreign commerce with a Made in the U.S.A. or Made in America label, or the equivalent thereof, in order to represent that such product was in whole or substantial part of domestic origin.
 (2)EnforcementNothing in this section shall preclude the application of the law of any State to the use of a label not in compliance with subsection (a).; and
 (3)in the third sentence of subsection (a), as designated by paragraph (1), by striking Nothing in this section and inserting Except as provided in subsection (b), nothing in this section.February 5, 2018Reported with an amendment